DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 5/20/2021 have been entered. 
The drawing objections filed 2/23/2021 have been overcome by amendment. 
Accordingly claims 1, 3, 4, 7-10, 12-17 and 19-25 are pending.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressurizing device” in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the control unit, supply unit housing and front face of the supplying unit housing –(emphasis added) “a control unit comprising a front face of the supplying unit housing and visibly configured on the front face of the supplying unit housing to monitor and regulate at least the operation of the boiler and the pressurizing device” (claim 24, lines 16-18).
However it is not clearly stated how the control unit can comprise a front face of the supplying unit housing while being visibly configured on the front face of the supplying unit housing (is the supplying unit housing without a front face wherein a control unit occupies an open space of the supplying unit housing?), further it is not 
The claim will be examined as best understood. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Albon (US 2005/0034606) in view of Bossini (US 1,473,898) and Dahmen (5,644,972).

Regarding claim 1, Albon discloses (Fig-1-2-3-4) a coffee machine comprising: 
a machine body (support system for module 20 [0022], module 20 is extraction device -“the extraction device can also be embodied as a filter arrangement” “or with insertable coffee capsules” [0041]) comprising a delivery assembly (coffee is made in module, collected in container 45 [0014]) for delivering coffee, 
a housing chamber (support area provided by walls 12/11 [0013]), the housing chamber comprising a housing chamber cavity (inside of housing chamber) defined at 
a single supplying unit (50) comprising;
a boiler (54) and a pressurizing device (pump 52);
a supplying unit housing (51) configured for drawer-like insertion and extraction relative to the housing chamber cavity (supply unit 50 is slid into housing frame [0020-0022]) and to enclose the boiler and pressurizing device (supply unit 50 is slid into housing frame [0014, 0022]) which are integrated in the single supplying unit (“independent module” 50 has boiler and pump [0020]), the supplying unit housing comprising at least a supplying unit housing front face and supplying unit housing rear face (vertical portions of 51 at front and back),
wherein the single supplying unit rear face comprises a supplying unit tap (fluid connection 55 on rear of support plate 51 [0020]) which is fluidically connected to the boiler [0020],
wherein the single supplying unit is: 
of an interchangeable type (complete change of modules [0002-0003]); and 
wherein selective drawer-like insertion and extraction of the supplying unit relative to the housing chamber provides selective coupling of the supplying unit plug and the housing chamber quick-coupling tap for selective fluidic connection of the supplying unit plug with a hydraulic connection supplying the delivery assembly (outlet to extraction device from boiler [0020]);

wherein the pressurizing device (water pumps attach to housing/frame [0040], water pressurized into boiler [0020]) pressurizes water in the boiler to generate a water flow at a set temperature and set working pressure (pressure and temperature monitored [0031]), 
wherein the water flow is conveyed via the hydraulic connection to the delivering assembly (boiler provides water to delivering assembly [0020]), and
wherein at the delivery assembly the water flow impacts the coffee ground or the coffee pod and extracts liquid coffee by brewing (outlet from boiler connects to extraction device 20 [0020], or exits as hot water for “tea or suchlike” [0020], -“the extraction device can also be embodied as a filter arrangement producing the coffee”, “or with insertable coffee capsules” [0041]).
Albon is silent regarding the machine body (delivery portion) is connected and projecting upwardly from a counter, with the housing chamber and supply unit located below the counter, the supplying unit being removably configured therefrom under the counter. 
However Bossini teaches (Fig-1 re-annotated) wherein the machine body (portafilter system components C to A) is connected to the counter (counter at base of A, column 1, lines 27-41) and projects upwardly from the counter so that the delivery assembly is above the counter (delivering assembly C above base of A that is on counter).

The advantage of remotely placing the machine body on a countertop away from the fluid supply, is to place the machine body away from the delivery portion on a countertop so as to be “less hampering” (column 1, lines 19-31).
Dahmen (Fig-3) teaches utilizing an out of the way space under a coffee dispensing counter for fluidly attached coffee machine components (see “dispensing counter” (80) above fluidly attached (via 52) coffee equipment of figure 3).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Albon with Bossini and in view of Dahmen, by modifying the singularly positioned coffee production system of Albon with the remote countertop delivery machine body (delivery portion) of Bossini, to be less hampering, while further observing the optionality of the under dispensing counter remote fluid source as taught by Dahmen. 


    PNG
    media_image1.png
    395
    735
    media_image1.png
    Greyscale


Regarding claim 8, Albon discloses the coffee machine according to claim 1, Albon further teaches (Fig-1-2) wherein the single supplying unit is removably housed in a housing chamber (shown in figures) and wherein the single supplying unit is removably inserted in the housing chamber by means of slide guides (15/16) allowing a drawer-like insertion and extraction (modules 20,30,40,50 comprising the workings of the coffee making unit, slide into frame 10 [0022]).

Regarding claim 15, Albon discloses the coffee machine according to claim 1, Albon further discloses wherein the boiler supplies pressurized water to a single delivering assembly (hot water is supplied to “either extraction device 20 or else directly to an outlet" [0020]).

Regarding claim 16, Albon discloses the coffee machine according to claim 1, Albon further discloses (Fig-4) wherein the supplying unit comprises a control unit (40) visibly prearranged on a front face (shown in figures) of the supplying unit housing, wherein the control unit is configured to monitor and regulate at least the operation of the boiler and the pressurizing device (control unit in relation to hot water and steam supply [0014]).

Regarding claim 21, Albon discloses the coffee machine according to claim 1, Albon further discloses (Fig-4) wherein the single supplying unit front face comprises a control unit (40) arranged thereon (control unit in relation to hot water and steam supply [0014]).
Further Bossini retains control function (steam control handle R) on the remote countertop portion of the brewing system for operating flow to the infuser remotely from boiler (column 2, lines 88-94). 

Claims 3-6, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Albon in view of Bossini and Dahmen and in further view of Malone (US 7,203,419). 

Regarding claim 3, Albon discloses the coffee machine according to claim 1, Albon is silent regarding wherein the hydraulic connection is configured to maintain constant the temperature of the water flow conveyed to the delivering assembly.

The advantage of wherein the hydraulic connection is configured to maintain constant the temperature of the water flow conveyed to the delivering assembly, is to keep hot water hot in the distribution system economically (column 1-2, lines 58-5).
Therefore it would have been obvious to modify Albon with Malone, by adding to the simple hydraulic connection of Albon the hydraulic heating connection of Malone, to keep hot water hot in the distribution system economically.

Regarding claim 4, Albon discloses the coffee machine according to claim 3, Albon further teaches wherein the boiler is interchangeable (boiler located on supply unit (50) [0022], units are intended to be replaceable [0035]).

Regarding claim 10, Albon discloses the coffee machine according to claim 3, Albon is silent regarding wherein the machine body comprises a column attached to an upper surface of the counter, the column supporting a corresponding delivering assembly at a height raised with respect to the counter, wherein the supporting column houses the hydraulic connection connected to the delivering assembly.
However Bossini teaches (Fig-1) wherein the machine body comprises a column (A) attached to an upper surface of the counter (column 1, lines 27-31), the column supporting a corresponding delivering assembly (C) at a height raised with respect to 
The advantage of wherein the machine body comprises a column attached to an upper surface of the counter, the column supporting a corresponding delivering assembly at a height raised with respect to the counter, wherein the supporting column houses the hydraulic connection connected to the delivering assembly, is to separate the user involved components of the coffee making apparatus to the top of a counter (column 1, lines 27-31).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon with Bossini by replacing the outpout location of the singular housed coffee device frame of Albon with the integrated counter system of Albon, by combing the above counter component system of Bossini with the modular supply component system of Albon.

Regarding claim 12, Albon discloses the coffee machine according to claim 3, Albon is silent regarding wherein the hydraulic connection is thermally insulated to reduce thermal losses.
However Malone teaches (Fig-5) wherein the hydraulic connection (pipe 6) is thermally insulated (via insulation 27) to reduce thermal losses (column 5, lines 20-35).
The advantage of wherein the hydraulic connection is thermally insulated is to reduce thermal losses.


Regarding claim 13, Albon discloses the coffee machine according to claim 3, Albon is silent regarding wherein the hydraulic connection comprises heating elements to provide auxiliary heat.
However Malone teaches (Fig-2-5) wherein the hydraulic connection (pipe 6) comprises heating elements (8) to provide auxiliary heat (abstract).
The advantage of wherein the hydraulic connection comprises heating elements to provide auxiliary heat, is to keep hot water hot in the distribution system economically (column 1-2, lines 58-5).
Therefore it would have been obvious to modify Albon with Malone, by adding to the simple hydraulic connection of Albon the hydraulic heating connection of Malone, to keep hot water hot in the distribution system economically.

Claim 7, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albon in view of Bossini and Dahmen and in further view of Giuliano (US 5,259,297).
Circulate

Regarding claim 7, Albon discloses the coffee machine according to claim 1, Albon is silent regarding wherein a plurality of delivering assemblies are provided, each 
However, Giuliano teaches (Fig-1-2) wherein a plurality of delivering assemblies (components in connection to dispensing body (nozzle of handled portion 6)) are provided, each delivering assembly being integrated in a respective machine body (5), and wherein the machine bodies are prearranged spaced one from another on said working surface (1).
The advantage of wherein a plurality of delivering assemblies are provided, each delivering assembly being integrated in a respective machine body, and wherein the machine bodies are prearranged spaced one from another on said working surface, is to provide a multitude of dispensing means with varying temperature options (column 2, lines 31-35) in a bar room type machine (column 1, lines 35-38).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon with Giuliano, by adding to the single delivery means of Giuliano the plurality of spaced delivery means of Giuliano, to provide a multitude of dispensing means with varying temperature options in a bar room type machine.

Regarding claim 9, Albon discloses the coffee machine according to claim 7, Albon does not teach wherein the boiler supplies pressurized water to the plurality of delivering assemblies (steam supply 50).
However Giuliano teaches (Fig-1) wherein the boiler (15) supplies pressurized water to a plurality of delivering assemblies (5). 

	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon with Giuliano by replacing the single boiler system of Albon with the hybrid single/multiple boiler system of Giuliano, to provide a further means of instant temperature regulation at the assembly.

Regarding claim 17, Albon discloses the coffee machine according to claim 9, Albon as already modified by Bossini wherein the boiler is further connected to a steam delivery assembly (J (column 1-2, lines 106-4)) placed above the working surface (counter). 

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albon in view of Bossini, Dahmen and Malone and in further view of Graham (US 2,341,319).

Regarding claim 14, Albon discloses the coffee machine according to claim 3, Albon is silent wherein the hydraulic connection comprises a piping positioned coaxial to a hydraulic duct, wherein the piping contains a fluid at a higher temperature than the water temperature. 
However Malone teaches (Fig-2-5) wherein the hydraulic connection (pipe 6) comprises a piping (24) positioned coaxial to a hydraulic duct (6).

Therefore it would have been obvious to modify Albon with Malone, by adding to the simple hydraulic connection of Albon the hydraulic heating connection of Malone, to keep hot water hot in the distribution system economically.
Albon in view of Malone is silent regarding wherein the piping contains a fluid at a higher temperature than the water temperature.
However Graham teaches (Fig-1) wherein the piping contains a fluid (from 20 to 21) at a higher temperature than the water temperature (fluid from 24 to 25), (heat exchanged between fluids of concentric tubes (column 1, lines 1-6)).
The advantage of wherein the piping contains a fluid at a higher temperature than the water temperature, is to have high efficiency in heat transfer (column 1, lines 21-28).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon, as modified above, with Graham, by replacing the electrical pipe heating to the external hydraulic connection heating system of Albon as modified by Malone, the liquid heat transfer system of Graham, to have high efficiency in heat transfer.

Regarding claim 19, Albon discloses the coffee machine of claim 1, Albon is silent regarding further discloses wherein the delivering assembly comprises a 
However Bossini teaches (Fig-1-3) further discloses wherein the delivering assembly comprises a delivering outlet having a quick coupling (C to H) for removably coupling to a portafilter (C and supporting structure) having a handle (horizontal extension to C in figure 3, column 2, lines 57-71) and a filtering element (filter sieve C2) configured to receive a tablet of loose coffee ground.
	The advantage of further discloses wherein the delivering assembly comprises a delivering outlet having a quick coupling for removably coupling to a portafilter having a handle and a filtering element configured to receive a tablet of loose coffee ground, is to provide a countertop coffee infusion apparatus that is unhindered by the supply body (column 1, lines 19-49). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon with Bossini, by replacing the at location beverage delivering device of Albon, the remote portafilter system of Bossini, to provide a countertop coffee infusion apparatus that is unhindered by the supply body

Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Albon in view of Bossini and Dahmen and in further view of Beretta (US 7,814,824).

Regarding claim 20, Albon discloses a coffee machine, comprising: 

a single supplying unit comprising a boiler (54) and a pressurizing device (pump 52) which are integrated into the single supplying unit, 
wherein the single supplying unit is:
of an interchangeable type (complete change of modules [0002-0003]); and 
a hydraulic connection fluidically connecting the boiler to the delivering assembly of the machine body (outlet to extraction device from boiler [0020]), 
wherein the boiler is configured to heat water to the working temperature (temperature control monitored [0031]), 
wherein the pressurizing device pressurizes water in the boiler and generates a water flow at a set temperature and a set working pressure (boiler provides working water to extractor and outlet [0020], pressure/temperature monitored [0031]), 
wherein the water flow is conveyed to the delivering assembly (boiler provides working water to extractor and outlet [0020]), and 
wherein the water flow exits the delivering outlet and impacts the coffee ground and extracts liquid coffee by brewing (outlet from boiler connects to extraction device 20 [0020], or exits as hot water for “tea or suchlike” [0020], -“the extraction device can also be embodied as a filter arrangement producing the coffee or a piston with powder poured in, or with insertable coffee capsules” [0041]).
Albon is silent regarding the machine body is connected to a counter and projects upwardly from the counter so that the delivering assembly is above the counter;

wherein the delivering assembly comprises: 
a delivering outlet having a quick coupling for removably coupling to a portafilter having a handle and a filtering element configured to receive a tablet of loose coffee grounds.
However Bossini teaches (Fig-1-4) the machine body is connected to the counter and projects upwardly from the counter so that the deliver assembly is above the counter (column A of machine body on counter top (column 1, lines 19-49));
the supply unit removably housed under the counter and
arranged outside of the machine body remotely therefrom (machine body on countertop away from the housing chamber (column 1, lines 19-49), it would be obvious to try placing the remote housing chamber under the countertop, see MPEP 2143 I. (E) in view of the finite locations near the machine body (dispensing portion)),
a delivering outlet having a quick coupling (H) for removably coupling to a portafilter (C) having a handle (horizontal extension to C in figure 3 (column 2, lines 57-71)) and a filtering element (C2) configured to receive a tablet of loose coffee ground (infuser C2 receives coffee grounds (page 1, lines 57-60)).
The advantage of the machine body being connected to the counter and projecting upwardly from the counter with the supply unit removably housed under the counter outside of the machine body and remotely therefrom, with a delivering outlet having a quick coupling for removably coupling to a portafilter having a handle and a filtering element configured to receive a tablet of loose coffee ground, is to separate the 
Dahmen (Fig-3) teaches utilizing a space under a coffee dispensing counter for fluidly attached coffee machine components (see “dispensing counter” (80) above fluidly attached (via 52) of figure 3).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Albon with Bossini and Dahmen, by replacing the singularly positioned coffee production system of Albon with the remote countertop delivery machine body of Bossini, to be less hampering, while further observing the optionality of the under dispensing counter remote fluid source as taught by Dahmen. 
Albon in view of Bossini are silent regarding the machine body comprises a heating element which maintains or returns water flow in the machine body to a working temperature.
However Beretta teaches the machine body (13) comprises a heating element (14) which maintains or returns water flow in the machine body (“a heat generator 14, which is separate from the heating means 12 which are interposed upstream of the hot water pipe 8, is provided inside the dispensing unit 13” (column 2-3, lines 65-7)) to a working temperature (temperature raised or maintained to desired level “The heat generator 14 therefore takes the place of the function which, in thermosiphon circulation machines, was carried out directly by the hot water which flowed inside the dispensing unit 13” (column 2-3, lines 65-7)).
The advantage of providing a heating element within the machine body (dispensing portion vicinity) of a coffee making device, is to bring up or maintain a 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Albon further with Beretta, by adding to the dispensing portion of Albon, the dispensing portion auxiliary heater of Beretta, to bring up or maintain a desired temperature of the fluid therein.


Regarding claim 22, Albon discloses the coffee machine according to claim 1, Albon is silent regarding further comprising an auxiliary heating element integrated into the machine body and configured to maintain or return water flow coming into the delivering assembly to the working temperature.
However Beretta (US 7,814,824), teaches the machine body (13) comprises a heating element (14) which maintains or returns water flow in the machine body (“a heat generator 14, which is separate from the heating means 12 which are interposed upstream of the hot water pipe 8, is provided inside the dispensing unit 13” (column 2-3, lines 65-7)) to a working temperature (temperature raised or maintained to desired level “The heat generator 14 therefore takes the place of the function which, in thermosiphon circulation machines, was carried out directly by the hot water which flowed inside the dispensing unit 13” (column 2-3, lines 65-7)).
The advantage of providing a heating element within the machine body (dispensing vicinity) of a coffee making device, is to bring up or maintain a desired 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Albon further with Beretta, by adding to the dispensing portion of Albon, the dispensing portion auxiliary heater of Beretta, to bring up or maintain a desired temperature of the fluid therein.

Regarding claim 23, Albon discloses the coffee machine according to claim 20, Albon is silent regarding wherein the heating element is integrated into the machine body.
However Beretta teaches (Fig-1) wherein the heating element is integrated into the machine body (heating element within dispensing portion away from primary heat source “a heat generator 14, which is separate from the heating means 12 which are interposed upstream of the hot water pipe 8, is provided inside the dispensing unit 13.” (columns 2-3, lines 65-7)).
The advantage of providing a heating element within the machine body (dispensing vicinity) of a coffee making device, is to bring up or maintain a desired temperature of the fluid therein “The heat generator 14 therefore takes the place of the function which, in thermosiphon circulation machines, was carried out directly by the hot water which flowed inside the dispensing unit 13” (column 2-3, lines 65-7).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Albon further with Beretta, by adding to the .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Albon in view of Bossini, Dahmen and Ferri (US 5,816,135).

Regarding claim 24, Albon discloses a coffee machine, comprising: 
a machine body (support system for module 20 [0022], module 20 is extraction device -“the extraction device can also be embodied as a filter arrangement” “or with insertable coffee capsules” [0041]) comprising a delivering assembly (coffee is made in module, collected in container 45 [0014]) for delivering coffee; 
a housing chamber (support area provided by walls 12/11 [0013]), the housing chamber comprising a housing chamber cavity (inside of housing chamber) defined at least partially by a housing chamber wall (11), the housing chamber wall being provided with a housing chamber quick-coupling tap (rear wall 11 houses connections to coffee machine [0013] “pump 52 suction water from a pipe connected to the coffee machine” [0020]); 
a supplying unit (50) comprising: 
a boiler (54) and a pressurizing device (pump 52); 
a supplying unit housing (51) configured for drawer-like insertion and extraction relative to the housing chamber cavity (supply unit 50 is slid into housing frame [0020-0022]) and to enclose the boiler and the pressurizing device (supply unit 50 is slid into housing frame [0014, 0022]) which are integrated into the supplying unit (“independent 
wherein the supplying unit is: 
removably housed (complete change of modules [0002-0003]); and 
of an interchangeable type (complete change of modules [0002-0003]); and 
wherein selective drawer-like insertion and extraction of the supplying unit relative to the housing chamber provides selective coupling of the supplying unit plug and the housing chamber quick-coupling tap for selective fluidic connection of the supplying unit plug with a hydraulic connection supplying the delivering assembly (outlet to extraction device from boiler [0020]); 
wherein the water flow is conveyed via the hydraulic connection to the delivering assembly (boiler provides water to delivering assembly [0020]), wherein at the 
Albon is silent regarding a counter, wherein the machine body is connected to the counter and projects upwardly from the counter so that the delivering assembly is above the counter, the housing chamber being provided under the counter, the control unit being below the counter and below the delivering assembly, the supplying unit being under the counter and arranged outside of the machine body and remotely therefrom. 
	However Bossini teaches a counter (counter at base of A, column 1, lines 27-41), wherein the machine body (portafilter connecting components above C and to A, see re-annotateed figure 1 of response to claim 1) is connected to the counter and projects upwardly from the counter so that the delivering assembly is above the counter (counter at base of A, column 1, lines 27-41), the housing chamber 
The advantage of remotely placing the machine body / delivery assembly on a countertop away from the supplying unit, is to place the machine body away from the supplying unit on a countertop so as to be “less hampering” (column 1, lines 19-31).

Albon in view of Bossini does not directly state the location of remote systems (housing chamber, control unit, supplying unit) for the above counter machine body / delivering assembly. 
However it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to try placing the remote systems under the countertop because of the finite number of locations available for placement relative to the delivery portion above the counter (see Obvious to Try MPEP 2143 I. (E) while in consideration that the objective of placing the delivery assembly above the counter in Bossini is to be “less hampering” (column 1, lines 19-31) while it is well known in the art of counter located fluid delivery system, to have storage and support systems under said counter fluid deliver system.
Additionally Ferri teaches (Fig-1-2) having fluid supply (generally 13) supported by under counter (20) supplying components (14,12,10). 
The advantage of locating supporting components under a counter for fluid delivery systems placed on said counter, is to provide an obvious location to above counter fluid supply support systems (“In the illustrated embodiment, the water line 14, filter 12 and water heater 10 are disposed beneath a kitchen counter 20. The control valve housing 11A extends through the counter 20 with the control valve 11 in the water 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed. To modify Albon as already modified above, further with Ferri by modifying the non-precisely disclosed location of the fluid delivery support equipment of Albon, further with the above counter fluid supply (coffee faucet) having fluid supply support equipment located under said counter of the dispensing components, to provide an obvious location to above counter fluid supply support systems. 

Regarding claim 25, Albon discloses the coffee machine according to claim 24, Albon is silent regarding wherein the machine body comprises a column configured to support the delivering assembly and through which a hydraulic connection dedicated to convey the water flow to the delivering assembly extends.
However Bossini teaches wherein the machine body (portafilter connecting components above C and to A, see re-annotateed figure 1 of response to claim 1) comprises a column (A) configured to support the delivering assembly (A to porta filter C) and through which a hydraulic connection (E and or D) dedicated to convey the water flow to the delivering assembly extends (see lines D and E from fluid suppling system F, extending through A to outlets of delivery assembly).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon with Bossini by replacing the outpout location of the singular housed coffee device frame of Albon with the integrated counter system of Albon, by combing the above counter component system of Bossini with the modular supply component system of Albon.

Response to Arguments

Applicant firstly argues (page 1) “Applicant respectfully traverses the objections to the drawings, believing that the auxiliary heating element of dependent claim 22 and 23 is clearly shown in the replacement drawings filed on June 7, 2019. Applicant had previously amended the specification to specifically include auxiliary heating element 80 of the machine body 10, shown in Fig. 2.”
	Examiner agrees, the drawing objection has been withdrawn. 

Applicant secondly argues (page 2-4) “The office action, like its predecessor, correctly concedes that ’Albon is silent regarding the housing chamber is removably housed under the counter and remotely from the machine body being on the countertop 
Also like its predecessor, the office action combines US 1,473,898 to Bossini with US 2005/0034606. Bossini clearly does not disclose the claimed arrangement of a delivery assembly above the counter and a supplying unit under the counter, as illustrated by the re-annotated Fig. of Bossini reproduced in the office action and copied below.
The first paragraph on page 9 of the office action states ‘Bossini discloses the machine body on countertop away from the housing chamber (column 1, lines 19-31), it would be obvious to try placing the remote housing chamber under the countertop because of the finite number of locations available for placement relative to the delivery portion’. 
The office action argues that it would be obvious to try placing the remote housing chamber under the countertop because of the finite number of locations available for placement relative to the delivery portion (see MPEP 2143 I. (E)). The office action further argues that the advantage of remotely placing the machine body on a countertop away from the fluid supply, is to place the machine body away from the delivery portion on a countertop so as to be less hampering (column 1, lines 1 9-31). 
A problem with the prior art rejection based on the ’finite number of locations’ is that, absent the hindsight afforded by Applicant's disclosure, the there is no teaching or suggestion that the universe of such alleged finite number of locations, for a supplying unit that comprises a boiler and a pressurizing device, includes a location under the counter. Moreover, even with the hindsight, the very location and nature of operation of 
However Examiner respectfully disagrees because the finite locations to try must be within a relative range of the above counter portion in order to maintain a fluid connection, additionally in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Because it is common knowledge that above counter fluid supply devices (general faucets, bar taps, soda fountains or the like) utilize under counter space for water filters, auxiliary water heaters, and general supply and return plumbing (see newly cited prior art Ferri having fluid supply supporting components 12,14,10 under counter 20). Therefore it would have been obvious to someone with ordinary skill in the art to include the above counter fluid supply (coffee faucet) of the present application with the known fluid supply support equipment location being under a counter of the dispensing components.
Therefore the rejection is maintained. 

Applicant thirdly argues (page 4) “In the above regard, in view of the actual location of the Bossini boiler F, an under countertop location could not be included in 
The elevation of Bossini's boiler F is not a minor difference. The hot water / 
steam from boiler F of Bossini is not disclosed as being provided with a pump or the like. Therefore, it would be impossible to arrange the boiler F of Bossini under the countertop”. 	However Examiner respectfully disagrees because if height H (as annotated by Applicant) was intended to show gravity supply from boiler, all of the boiler would be above the outlets of the supply device on the counter, however only a small portion of the top of the boiler is above the outlets of the supplying device. Examiner acknowledges that pumps may be common knowledge utilized in modern machines for precise control of pressure to fluid dispensing components, However Bossini teaches the boiler provides a necessary supply pressure to both steam and water from the boiler “according to my invention, the machine consists of two distinct parts, one being the part of the apparatus where the infusion takes place, and the other a boiler supplying boiling water and steam under pressure both of which are connected through suitable pipes and provide the suitable taps and cocks” (column 1, lines 20-26), Therefore the boiler, as it is pressurized, is equipped to work at any reasonable location proximate the supply outlet to include below the counter where it is common knowledge to locate support equipment to fluid supplies on counters. In response to applicant's argument based upon the age of the references, contentions that the reference patents are old In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Therefore the rejection is maintained. 

Applicant fourthly argues (page 4-5) “There is no incentive to modify Bossini by arranging the boiler F under the countertop because this will render the machine of Bossini inoperable. Even if through the hindsight afforded by Applicant's disclosure one were to try to position the boiler of Bossini under the countertop, a pump or other means would have to be added to push the hot water /steam towards the infusers C. Adding such parts, even if feasible, would increase expense in view of the costly new parts, change the configuration, and complicate operation of the machine. Thus, despite the contentions of the office action, there is no incentive to modify Bossini. 
Moreover, in the above regarding, adding a pump to Bossini would not be 
desirable or sufficient because the pump should be activated only when coffee has to be prepared. In other words, if the pump active stays active, there will be constant pressure in the pipes, which is extremely dangerous. All the components would have been designed and tested for operation at constant high pressures. Therefore, the universe of finite number of locations does not include locations under the counter”. 
	However Examiner respectfully disagrees because of the pressurizing of Bossini disclosed above as addressed in response to Applicants third arguments and further 
	Therefore the rejection is maintained. 

Applicant fifthly argues (page 5-6) “The office action newly applies Dahmen (US 5,644,972), apparently in an effort to expand the universe of alleged finite number of locations, alleging that Dahmen (US 5,644,972) teaches ’utilizing an out of the way space under a coffee dispensing counter for fluidly attached coffee machine components (see dispensing counter’ (80) above fluidly attached (via 52) coffee equipment of figure 3). ’ Office action, page 9. The office action further contends that ’it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Albon with Bossini and in view of Dahmen, by modifying the singularly positioned coffee production system of Albon with the remote countertop delivery machine body (delivery portion) of Bossini, to be less hampering, while further observing the optionality of the under dispensing counter remote fluid source as taught by Dahmen. ’ Office action, page 9. 
Applicant respectfully submits that Dahmen (US 5,644,972) does not support the prior art rejection nor enlarge the universe of finite number of locations for a supplying unit that comprises a boiler and a pressurizing device. The unit that Dahmen (US 5,644,972) allegedly places under a counter is not a supplying unit that comprises a boiler and a pressurizing device, but rather a mobile canister (30) that stores the already-brewed coffee and which can be moved to a remote dispensing location or stored for future use. All the apparatus that supplies the coffee brewing system is in the 
Thus, for all three prior art references applied against the independent claims - In Albon (US 2005/0034606), Bossini (US 1,473,898), and Dahmen (US 5,644,972) -- the structure that the office action argues to be the supplying unit that comprises a boiler and a pressurizing device is located above a counter. Dahmen (US 5,644,972) does not suggest to the person of ordinary skill in the art that the claimed supplying unit would be placed under the counter, since in Dahmen (US 5,644,972) [1] the location of the supplying unit is clearly above the counter; and [2] Dahmen uses under the counter for an entirely different structure and structure, e.g., temporary storage of mobile canister 30 that is filled by gravity”. 
However Examiner respectfully disagrees for the same reasons as addressed in response to Applicants arguments over utilization of under counter area for above counter fluid supply support. In response to applicant's argument that the above counter fluid dispensing with below counter fluid supply support of Dahmen is not combinable to the fluid supply support location of Bossini, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 
Therefore the rejection is maintained. 


Applicant sixthly argues (page 6-7) “Dependent claim 22 further recites an auxiliary heating element integrated in the machine body and configured to maintain or return water flow coming into the delivering assembly to the working temperature. Beretta (US 7,814,824). The office action correctly concedes that Albon in view of Bossini are silent regarding the machine body comprises a heating element which maintains or returns water flow in the machine body to a working temperature. However, the office action alleges that ’Beretta teaches the machine body (13) comprises a heating element (14) which maintains or returns water flow in the machine body (a heat generator 14, which is separate from the heating means 1 2 which are interposed upstream of the hot water pipe 8, is provided inside the dispensing unit 13’ (column 2-3, lines 65-7)) to a working temperature (temperature raised or maintained to desired level The heat generator 14 therefore takes the place of the function which, in thermosiphon circulation machines, was carried out directly by the hot water which flowed inside the dispensing unit 13’ (column 2-3, lines 65-7)). Office action, page 21. 
In actuality, the heat generator 14 of Beretta (US 7,814,824) is in the dispensing unit 13, which corresponds to the claimed delivering assembly 30, and does not 
However Examiner respectfully disagrees, machine body (10) of the present application is shown in figure 2 as an above counter component with a direct connection of said machine body (10) to portafilter handle (30’), further the Applicants specifications merely disclose the machine body as above counter component physically supporting the fluid supply “The expression "machine body" refers to the  casing, to the portion or the block arranged on a working  surface, or example a bar counter, for supporting at least  one delivering assembly above the demitasses to be filled.” (Specifications page 4). Because the portifilter (5) of Beretta (see figure 1) couples to the fluid supply (“dispensing unit 13”) which houses the heating element (14), it is unclear where Applicant perceives a difference of structure to the present application while the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore the rejection is maintained. 
 
Applicant seventhly argues (page 7-8) “Applicant respectfully submits that the applied prior art references do not teach or suggest a control unit comprising a front face of the supplying unit housing and visibly configured on the front face of the supplying unit housing to monitor and regulate at least the operation of the boiler and 
  The water and stream supply 50 of In Albon (US 2005/0034606) is not described as having a front wall or a back wall, but only a support plate 51. Therefore, In Albon (US 2005/0034606) does not teach or suggest a supplying unit housing comprising a front face that is visibly configured with a control unit to monitor and regulate at least the operation of the boiler and the pressurizing device”. 
However Examiner respectfully disagrees because the plate 50’ of Albon has a depth and therefore an amount of a face, further structure provided to the term face may overcome the referenced component face of Albon. 
	Further it is unclear what is “visibly configured” on the front face of the prestn application, see 112 b rejection above. 
Therefore the rejection is maintained. 

Applicant eighthly argues (page 8) “In fact, the alleged control unit 40 of In Albon (US 2005/0034606) is separate from the water and stream supply 50 of In Albon (US 2005/0034606), and is not beneath extractor device 20. Moreover, In Albon (US 
2005/0034606) with respect to new independent claim 25, since Bossini's steam control handle R is above the counter.”.
However Examiner respectfully disagrees because the extraction of portifilter of Bossini is above the counter, see re-annotated figure 1 in above 103 rejection of Claim. 
Further it is unclear what is “visibly configured” on the front face of the present application, see 112 B rejection above.
Therefore the rejection is maintained. 

Applicant ninthly argues (page 8) “As mentioned above, the mobile canister 30 of Dahmen (US 5,644,972) is under a counter but does not itself brew coffee, but only temporarily stores the coffee for removal to a remote location. Dahmen (US 5,644,972) therefore does not teach or suggest control unit comprising a front face of the supplying unit housing and visibly configured on the front face of the supplying unit housing to monitor and regulate at least the operation of the boiler and the pressurizing device, the control unit being below the counter and below the delivering assembly”. 
However Examiner respectfully disagrees, as disclosed above in the 103 and 112 rejection of claim 24, Albon discloses the modularity and controls of coffee apparatus while Albon discloses the counter-top related features with advantage of remote system components, Dahmen merely teaches the use of under counter space in storing coffee apparatus components not related to the end delivery of coffee, while the rearrangement of Parts is obvious to try, see MPEP 2144.04 B. the test for obviousness In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Therefore the rejection is maintained. 

Applicant tenthly argues (page 8) “new dependent claim 25 specifies that the machine body comprises a column configured to support the delivering assembly and through which a hydraulic connection dedicated to convey the water flow to the delivering assembly extends. Fig. 3 shows that, unlike Bossini (US 1,473,898), the hydraulic connections 27 are not shared by multiple machine bodies. By contrast, Bossini (US 1,473,898) shows pipes D and E, one for steam and the other for water, which are shared by plural infusers C [see Bossini col. 1, lines 43-49 and col. 2, lines 96-98, and Fig. 1]”. 
However Examiner respectfully disagrees because the language of “comprises” as used by the Applicant in the transition of claim 24, provides the limitation of “at least”, 
Further changing the size of a number of components in a system without unexpected results would be obvious to try, See MPEP 2144.04 IV. A. Changes in Size/Proportion and MPEP 2144.04 VI. B. Duplication of Parts.  
Therefore the rejection is maintained. 

ConclusionTHIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Spencer H. Kirkwood/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726